Citation Nr: 1412109	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for prostatitis, to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral flat foot.

6.  Entitlement to service connection a left hip disorder, to include as secondary to post-traumatic degenerative disc disease of the lumbar spine and/or bilateral flat foot.

7.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

8.  Entitlement to a rating higher than 40 percent for post-traumatic degenerative disc disease of the lumbar spine.

9.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION


The Veteran had active service from December 1968 to July 1973, November 1976 to November 1978, and October 1979 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Here, the Veteran has claimed entitlement to service connection for PTSD.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  Although the VLJ did not specifically note the elements that were lacking to substantiate the claims, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The issue of entitlement to service connection for a cervical spine disorder, to include as secondary to a low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2010 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for an increased rating claim when such claim is raised by the record.  Here, the Board notes that during the May 2013 VA examination, the examiner noted that the Veteran's lumbar disability affected his ability to work.  As such, the Board finds that the record raises a claim for TDIU.

The issues of entitlement to service connection for prostatitis, entitlement to service connection for a left hip disorder, entitlement to service connection for diabetes mellitus, type 2, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in an April 1999 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's PTSD received since the April 1999 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for prostatitis was denied by the RO in an April 1999 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's prostatitis received since the April 1999 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  Resolving all doubt in his favor, the Veteran's claimed stressors are related to his in-service fear of hostile military activity, consistent with the circumstances of his military service, and adequate to support a diagnosis of PTSD.

6.  Resolving all doubt in his favor, the Veteran's bilateral flat foot is causally or etiologically due to service.

7.  The Veteran's post-traumatic degenerative disc disease of the lumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

8.  The Veteran's lumbar radiculopathy of the left lower extremity is not manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the April 1999 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The April 1999 rating decision that denied entitlement to service connection for prostatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4.  Evidence received since the April 1999 rating decision is new and material, and the Veteran's claim for service connection for prostatitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

6.  Service connection for bilateral flat foot is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for a rating higher than 40 percent for post-traumatic degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

8.  The criteria for an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity have not been met.  38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The Board is granting the Veteran's request to reopen his claims for entitlement to service connection for PTSD and prostatitis and is granting his claims for entitlement to service connection for bilateral flat foot and PTSD.  Consequently, the Board finds that any lack of notice and/or development, pertaining to these issues, which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the remaining issues, two letters sent in May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  
The duty to assist has also been met.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Virtual VA records were reviewed.  The Veteran was afforded VA examinations and VA medical opinions pertinent to the issues on appeal have been obtained.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for PTSD and Entitlement to Service Connection for Prostatitis

The Veteran seeks to reopen his claims for entitlement to service connection for PTSD and prostatitis.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to these claims, reflects that claims for service connection for PTSD and prostatitis were last denied in a rating decision of April 1999.  The Veteran did not complete a timely appeal and subsequently the April 1999 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claims for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the April 1999 rating decision denied the claims on the basis that there was no evidence that the Veteran had chronic prostatitis, and there was no evidence that the Veteran had a current diagnosis of PTSD, the Board finds that new and material evidence would consist of evidence that the Veteran has chronic prostatitis and has a current diagnosis of PTSD.

The evidence received since the April 1999 rating decision consists of numerous records and documents.  Among other things, the Veteran's VA records indicate the he was diagnosed with recurrent prostatitis.  See September 2009 VA examination.  The Veteran has also submitted evidence of a diagnosis of PTSD.  See July 2008 treatment note.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that there is a possibility the Veteran's current prostatitis and PTSD are casually or etiologically due to service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claims are reopened.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and bilateral flat foot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A.  Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that service connection is warranted for PTSD as it was incurred due to combat experiences in the Republic of Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2013).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  Thus, they apply to the Veteran's claim.

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  The record demonstrates a current disability as the Veteran was diagnosed on multiple occasions at a private treatment center.  See multiple reports from Counseling Consortium for PTSD.  His PTSD has been linked to his experiences in Vietnam.  See e.g. July 2008 private treatment note.  He has also been attending group and individual psychotherapy for many years.  He has reported stressors related to fear of hostile military activity; during the October 2013 hearing the Veteran testified that his ship was in a severe storm off the coast of Vietnam and came under fire by missile and small arms fire, at which time he feared for his life.  The Board finds that these reported stressors meet the criteria of 38 C.F.R. § 3.304(f) and are consistent with the place, type, and circumstances of the Veteran's service as service personnel records confirm that the Veteran served in Vietnam and participated in Ready Ops in the waters of Vietnam. 

In sum, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD that is related to his military service under the recently revised PTSD regulation. As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Flat Foot

The Veteran contends his bilateral flat foot is due to his time in service.  He asserts he began experiencing foot problems during service and he has continued to experience symptoms post service.

The Veteran's service records were reviewed.  The Veteran entered into service without any foot abnormalities.  See October 1968 enlistment examination.   In July 1969, the Veteran complained of pain in his right heel.  He was diagnosed with a plantar's wart.  He continued receiving treatment for the plantar's wart from July 1968 to October 1968.  In October 1968, he was seen by a podiatrist, and a callus was trimmed.  In June 1970, the Veteran sought treatment for pain in the heels and soles of his feet.  It was noted that the Veteran had foot trouble with relief upon using arch supports.  He was sent to the knee brace shop.

Post-service, the Veteran has sought treatment for foot problems.  In March 2008, the Veteran sought treatment at a private foot care center.  The Veteran reported that he has worn arch cookies and wedges in his insoles for his arch and heel pain, bilaterally.  He also stated that his problems began when he was in the military and that he was treated for these symptoms were in the military.  It was noted that the Veteran believed military marching and hiking made his feet worse.  After examination, the Veteran was diagnosed with flatfoot deformity and hyperpronation, bilaterally, as well as osteoarthritis of the first metatarsal phalangeal joint (MJP) of the right foot.  The physician stated that it is certainly within reasonable medical certainty that the Veteran's osteoarthritic changes and foot symptoms have been caused by his military service.

Initially, the Board notes that the Veteran has a current diagnosis of bilateral flat foot.  See March 2008 private treatment note.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  

Although not diagnosed with flat feet at the time, the Veteran did seek treatment during service for foot pain.  Service records indicate the Veteran was given inserts during service for heel pain and was treated on multiple occasions for pain, calluses, and plantar warts.  As such, the evidence demonstrates that the Veteran suffered from bilateral foot problems during his period of active duty service.  Shedden element (2) has been satisfied.  See Shedden, supra.

During the March 2008 private examination, the Veteran was diagnosed with flatfoot deformity, bilaterally.  The physician noted that the Veteran's problems began during service and it was within reasonable medical certainty that the Veteran's foot problems were caused by his military service.  The Board finds the private physician's opinion to be highly probative evidence.  As noted, this opinion was based on consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  There are no medical opinions to the contrary of record.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In summary, the weight of the evidence reflects that the Veteran developed a bilateral foot disorder during service.  There were documented symptoms of foot pain and treatment during service.  Furthermore, the Veteran has a post-service diagnosis of bilateral flat foot and a physician has linked the Veteran's current bilateral foot disorder to his time in service.  For these reasons, the Board finds that a preponderance of the evidence supports the claim for service connection for bilateral flat feet.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).



III.  Increased Ratings

The Veteran is seeking an increased rating for his post-traumatic degenerative disc disease of the lumbar spine and lumbar radiculopathy of the left lower extremity.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Post-traumatic degenerative disc disease of the lumbar spine

The Veteran seeks a rating higher than 40 percent for his post-traumatic degenerative disc disease of the lumbar spine.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in April 2008, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combine range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2013). 

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

Any neurologic abnormalities, including but not limited to bowel or bladder impairment are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

The Veteran submitted a claim for an increased rating in April 2008.  In a September 2008 rating decision, the Veteran was granted an increased rating of 40 percent, effective April 2008.  He asserts his lumbar spine is more severe than what is represented by a 40 percent rating.

The Veteran was afforded a VA examination in May 2008.  The Veteran reported constant low back pain with occasional radiation down to his bilateral hips.  There were no incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  Aggravating factors noted were prolonged standing, prolonged sitting, lifting, bending and weather changes.  The Veteran also reported significant stiffness in his lumbar spine.    The Veteran reported significant pain at work and that he uses a brace at times.  Examination revealed a flexion to 20 degrees, extension to 10 degrees, lateral flexion to 20 degrees and rotation to 30 degrees, all of which were with severe pain throughout.  The examiner noted that he Veteran had a violent shaking motion present with his range of motion in the lumbar spine, which was extremely unusual.  There was no spasm on examination, although the Veteran did have diffuse tenderness to palpation.  Straight leg raise was negative bilaterally.  He had 5/5 strength in all four extremity with normal sensation and normal deep Rendon reflexes that were symmetric.  There was no abnormal kyphosis, scoliosis or lordosis.  Recent imaging demonstrated degenerative disc disease at L4 through S1, which was described as mild.  There was some facet hypertrophy but no nerve root compression seen.

The Veteran was afforded a VA examination in May 2009.  The Veteran reported low back pain on a daily basis and that he avoids walking, lifting and bending.  He reported experiencing flare-ups, which were unpredictable in nature, and forced him to take medication and remain at bed rest.  The Veteran also stated that he uses a back brace.   Examination revealed severe pain when getting on and off the examination table.  He was unable to touch his toes.  All motion of the back was noted to be slow, tremulous and painful.  Flexion was to 30 degrees, extension less than 5 degrees, lateral flexion to 10 degrees, bilaterally, and rotation to 5 degrees bilaterally.  The examiner noted that the range of motion was not additionally limited following repetitive use.  The Veteran was tender in the left paraspinal area.  Straight leg raising was 15 degrees on both sides, accompanied by low back pain.  Motor strength appeared normal at both knees, but sensation was diminished over the left lower leg.  X-rays demonstrated minimal degenerative end plate changes at the level L3-L4, but no other abnormality was noted.  The Veteran was diagnosed with lumbar spondylosis with clinical evidence of a left lumbar radiculopathy.

The Veteran was afforded a VA examination in October 2010.  Again, it was noted that he has constant, daily pain in the low back.  Examination revealed a range of motion of zero to 60 degrees, lateral flex and rotation to 10 degrees.  It was noted that the Veteran had pain at end ranges of motion and was very tender to light touch to his lumbar region and sacral region.  There was no spasm.  The Veteran had negative straight leg raise and 5/5 motor of his bilateral lower extremities, normal deep tendon reflexes, normal sensation and normal gait, although he was shaky when standing.  X-rays demonstrated mild facet hypertrophy and mild retrolisthesis of L5.

The Veteran was afforded a VA examination in May 2013.  Flexion was to 65 degrees, with objective evidence of pain at 65 degrees, extension was to 20 degrees, with painful motion beginning at 20 degrees, right and left lateral flexion to 15 degrees, with painful motion beginning at 15 degrees, and right and left lateral rotation to 15 degrees, with painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive use testing without additional limitations on range of motion.  Muscle strength testing was 5/5, bilaterally.  There was no muscle atrophy.  Sensory examination was normal.  Straight leg raising test was normal.  It was noted that there was no neurological abnormalities, such as bowel or bladder problems.   The Veteran was noted to use a cane.

The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 40 percent.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 50 percent evaluation, there must be unfavorable ankylosis of the entire thoracolumbar spine.

The Board notes that during all of the VA examinations, the Veteran's range of motion was limited; however, there was not unfavorable ankylosis of the entire thoracolumbar spine at any time during the pendency of this claim.  Thus, the Board finds that the current 40 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, appropriately contemplates the degree of limited range of motion that exists during periods of exacerbation.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service medical records.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

The current regulations also allow for separate neurological evaluations.  During the May 2009 VA examination, the sensory examination revealed diminished sensation over the left lower leg and absent ankle jerk on the left.  The Veteran was diagnosed with left lumbar radiculopathy.  The Board notes that as a result of this decision, the Veteran has been granted a separate 10 percent rating for his left leg radiculopathy, which is discussed in the decision below.  There was no evidence of right leg radiculopathy and the Veteran reported no bowel or bladder dysfunction.  Therefore, the Board finds that additional separate neurological ratings are not warranted.

Other medical evidence of record includes complaints and treatment of low back pain.  This evidence supports the diagnosis of degenerative disc disease but does not provide a basis to warrant ratings higher than 40 percent.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran has asserted that his symptoms are more severe than what is represented by a 40 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the Board finds that the totality of the evidence indicates a 40 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  

In summary, the Board finds that the Veteran's currently assigned 40 percent rating is commensurate with the symptoms manifested.

B.  Lumbar Radiculopathy of the Left Lower Extremity

The Veteran was granted service connection for lumbar radiculopathy of the left lower extremity in a December 2009 rating decision, at which time a 10 percent rating was established, effective May 21, 2009.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in May 2009.  A motor examination was normal; however, a sensory examination revealed impaired sensation on the left lower extremity.  Ankle jerk was absent on the left.  The Veteran was diagnosed with clinical evidence of a left lumbar radiculopathy. 

The Veteran was afforded a VA spinal examination in October 2010.  Examination revealed 5/5 on the motor examination of the bilateral lower extremities, normal deep tendon reflexes and normal sensation.

The Veteran was afforded a VA neurological examination in October 2010.  Deep tendon reflexes were 1+ in both knees and absent in both ankles.  Vibratory sensation was decreased distally on the toes.  Pink prick and light touch was normal on the lower extremities and strength was good.  The examiner stated that there was no evidence of lumbar radiculopathy.  

The Veteran was afforded a VA examination in May 2013.  Muscle strength testing was 5/5 and reflexes were normal.  Sensory examination was normal.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  The Board finds the Veteran is not entitled to a rating of 20 percent.  The Veteran's symptoms do not meet the requirements for a higher rating.  During the May 2009 VA examination, the Veteran exhibited mild symptoms, limited to impaired sensation.  Subsequent examinations revealed no neurological findings due to radiculopathy.  The Veteran does not have any muscle atrophy or loss of muscle tone as a result of his incomplete paralysis.  As a result, the Board finds the current 10 percent rating adequately compensates him for his mild, incomplete paralysis of the sciatic nerve.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the Board finds that the totality of the evidence indicates a 10 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See Diagnostic Code 8520.

C.  Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's lumbar disability and radiculopathy are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Evidence also indicates that the Veteran is employed.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, to this extent, the appeal is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for prostatitis, to this extent, the appeal is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral flat foot is granted.

Entitlement to a rating higher than 40 percent for post-traumatic degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity is denied.


REMAND

The Veteran seeks entitlement to service connection for prostatitis, a left hip disorder, diabetes mellitus, type 2, and TDIU.


The Veteran was afforded a VA examination for prostatitis in September 2009.  He was diagnosed with history of prostatitis, recurrent, currently without manifestation.  The examiner opined that the Veteran less than likely as not has a prostate condition that is at least as likely as not related to treatment in active military service for prostatitis.  The rationale provided stated that the Veteran is currently not on treatment for a prostate condition.  The Board finds this rationale to be inadequate.  The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, an addendum opinion should be obtained that determines whether the Veteran was diagnosed with prostatitis at any time post-service or during the pendency of his claim, and if so, whether his post-service prostatitis is causally or etiologically due to service.

Concerning the left hip, the Board notes that the Veteran asserts his left hip disorder is a result of the accident that occurred during service, at which time his lumbar spine was injured.  The Veteran is currently service-connected for his lumbar spine.  The Board notes that the Veteran sought treatment during service in December 1971 for left hip pain that was aggravated by walking.  Etiology of the pain was unknown.  Post-service, the Veteran complained of left hip pain in July 2001.  To date, the Veteran has not yet been afforded a VA examination for his left hip.  A remand is necessary to determine the nature and etiology of the Veteran's claimed left hip disorder.  Additionally, as a result of this Board decision, the Veteran has been awarded service connection for bilateral flat feet.  As such, a medical opinion should be obtained regarding whether the Veteran's left hip disorder is proximately due to or aggravated by his service-connected bilateral flat foot and/or lumbar disability.

Regarding the Veteran's claim for diabetes mellitus, type 2, the Board finds a remand is necessary to clarify the Veteran's current diagnosis.  The Veteran asserts he has been diagnosed with diabetes mellitus, type 2.  A VA outpatient note from September 2010 states that, "Thiazide is not indicated due to: In the past 24 months, the Veteran has or has had the diagnosis of diabetes."  Additionally, in a May 2011 VA treatment note, the Veteran was reported to have "impaired fasting glucose." However, diabetes mellitus, type 2 is not located in any active problem lists.  A remand is necessary to afford the Veteran a VA examination to determine his current diagnosis, as well as obtain a medical opinion.

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to his service-connected disabilities, particularly his lumbar spine disorder.  See May 2013 VA examination. 

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Obtain an addendum opinion to the September 2009 prostatitis VA examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for prostatitis.  The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand. 

All post-service prostate disorders should be diagnosed.  For each prostate disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the prostate disorder is causally or etiologically related to service, to include the prostatitis documented during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for a left hip disorder.  The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand. 

All current left hip disorders should be diagnosed.  For each left hip disorder diagnosed, the examiner  should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a) the left hip disorder is causally or etiologically related to service, to include the documented left hip pain and motor vehicle accident during service; and,

b) the left hip disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's lumbar spine disability and/or bilateral flat foot disability.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for diabetes mellitus, type 2.  The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand. 

The examiner should indicate whether the Veteran has diabetes mellitus, type 2.  The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus, type 2 is causally or etiologically related to service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (lumbar spine disability, bronchial asthma, tinnitus, hypertension, lumbar radiculopathy, bilateral flat foot, psuedofolliculitis barbae, bilateral hearing loss and hepatitis B), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 
 
8. After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


